mI944. (Rev, 12/07) Case 5:19-cv-0136 py HOCOGER SHE Re 1/21/19 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Travi Holmes Werner Enterprises, Inc. and Matthew R. Joseph
(b) County of Residence of First Listed Plaintiff _Texas County of Residence of First Listed Defendant Nebraska
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

 

 

(c)  Attorney’s (Finn Name, Address, and Telephone Number Attorneys (If Known) . .
Alexander Begum, Villarreal & Begum, PLLC, 5826 IH-10 West, San Larry D. Warren, Naman Howell Smith & Lee, 10001 Reunion Place,
Antonio, Texas 78201 (210) 233-6904, abegum@texaslegalgroup.com Suite 600, San Antonio, Texas 78216, (210) 731-6350,

lwarren@namanhowell.com
II. BASIS OF JURISDICTION = (Place an “x” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government © 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State wm 1 1 Incorporated or Principal Place go4 04
of Business In This State
12 US. Government M4 = Diversity Citizen of Another State O 2 & 2 Incorporated and Principal Place os 5
Detsosant (Indicate Citizenship of Parties in Item III) of Busingss In.dinothes Stas
Citizen or Subject of a O 3 O 3. Foreign Nation Oo 6 O86
Foreign Country

 

 

IV. NATURE OF SUIT (Place an “xX” in One Box Onl

 
 

 

      

    

      

   
    

   

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT | . TOR L i (PEN : : : !
(J 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 610 Agriculture © 422 Appeal 28 USC 158 400 State Reapportionment
© 120 Marine 0 310 Airplane (1 362 Personal Injury - CJ 620 Other Food & Drug O 423 Withdrawal O 410 Antitrust
O 130 Miller Act © 315 Airplane Product Med. Malpractice C1 625 Drug Related Seizure 28 USC 157 © 430 Banks and Banking
1 140 Negotiable Instrument Liability 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
1 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability 0 630 Liquor Laws _ PROPERTY RIGHTS © 460 Deportation
& Enforcement of Judgment Slander 1 368 Asbestos Personal 0 640 R.R. & Truck O 820 Copyrights O 470 Racketeer Influenced and
1 151 Medicare Act 1 330 Federal Employers’ Injury Product C1 650 Airline Regs. 1 830 Patent Corrupt Organizations
0 152 Recovery of Defaulted Liability Liability © 660 Occupational C1 840 Trademark O 480 Consumer Credit
Student Loans 1 340 Marine PERSONAL PROPERTY Safety/Health O 490 Cable/Sat TV
(Excl. Veterans) © 345 Marine Product © 370 Other Fraud © 690 Other © 810 Selective Service
C1 153 Recovery of Overpayment Liability © 371 Truth in Lending Oe OR SEC © 850 Securities/Commodities/
of Veteran’s Benefits KX 350 Motor Vehicle © 380 Other Personal O 710 Fair Labor Standards O 861 HIA (1395ff) Exchange
160 Stockholders’ Suits 355 Motor Vehicle Property Damage Act O 862 Black Lung (923) QO 875 Customer Challenge
C1 190 Other Contract Product Liability 385 Property Damage 1 720 Labor/Mgmt. Relations O 863 DIWC/DIWW (405(g)) 12 USC 3410
1 195 Contract Product Liability ] 360 Other Personal Product Liability O 730 Labor/Mgmt.Reporting 1 864 SSID Title XVI © 890 Other Statutory Actions
C1 196 Franchise Injury & Disclosure Act C1 865 RSI (405(g)) O 891 Agricultural Acts
: 4 es : TS ONER PETITIONS | 740 Railway Labor Act _ FEDERAL TAX SUITS {0 892 Economic Stabilization Act
© 210 Land Condemnation O 441 Voting © 510 Motions to Vacate 790 Other Labor Litigation C1 870 Taxes (U.S. Plaintiff CO 893 Environmental Matters
© 220 Foreclosure O 442 Employment Sentence © 791 Empl. Ret. Inc. or Defendant) CO 894 Energy Allocation Act
C 230 Rent Lease & Ejectment {1 443 Housing/ Habeas Corpus: Security Act O 871 IRS—Third Party C1 895 Freedom of Information
© 240 Torts to Land Accommodations © 530 General 26 USC 7609 Act
1 245 Tort Product Liability O 444 Welfare © 535 Death Penalty —  IMMIGRATIO : 1 900Appeal of Fee Determination
J 290 All Other Real Property {1 445 Amer. w/Disabilities - J] 540 Mandamus & Other {1 462 Naturalization Application Under Equal Access
Employment © 550 Civil Rights 1 463 Habeas Corpus - to Justice
1 446 Amer. w/Disabilities - | 555 Prison Condition Alien Detainee 1 950 Constitutionality of
Other © 465 Other Immigration State Statutes
O 440 Other Civil Rights Actions
V. ORIGIN (Place an “X” in One Box Only) fanned Fp peal fe District
1 Original, 63 2 Removed from (1 3. Remanded from CO) 4 Reinstatedor O 5 etn O16 Multidistrict O 7 Magistrate,
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. §1332
VI. CAUSE OF ACTION Brief description of cause:
Motor Vehicle Accident
VII. REQUESTED IN (1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 1,000,000.00 JURY DEMAND: 1 Yes No
VIH. RELATED CASE(S) Gesi
IF ANY Swe: enor , DOCKET NUMBER
L i
DATE SIGNATURE OF ATITTORNHY OF RECORD
plz] \4 Ly |
FOR OFFICE USE ONLY CA “ Ure a

RECEIPT # AMOUNT APPVYING IFP JUDGE MAG. JUDGE
